DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2022 has been entered.

Response to Arguments
Applicant’s arguments, see Remark, filed 07/12/2022, with respect to claims 1-31 have been fully considered and are persuasive.  The rejection of claims 1-31 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey Sheriff (Reg. No. 68,131) on 8/172022.
	In the examiner’s amendment, claim 29 is cancelled. Claims 1-3, 18-19, 24-25, and 30 are amended as following:
1.	(Currently Amended) A method for identifying damage in an indoor environment by analyzing a virtual model representative of the indoor environment, the method comprising:
obtaining a virtual representation of a physical scene in an indoor environment, wherein the virtual representation:
comprises a textured or untextured three-dimensional mesh with vertices connected by edges, defining triangular or quadrilateral planar faces, wherein the vertices and the faces each separately comprise position, color, and surface normal information; 


extracting data items from the virtual representation with a trained first machine learning model, wherein the data items correspond to contents in the physical scene;
determining a reference line in the virtual representation, the reference line indicative of a vertical extent of the damage in the physical scene, the reference line is  determined by:
line detection or line fitting, where edges are detected in the virtual representation using image processing methods including Canny edge detection, and/or Sobel filtering and lines are fit to the edges using one or more line fitting algorithms, 
template matching with predesigned image templates that match a typical reference line, wherein a detected line is filtered and tracked in continuous frames of multiple images using techniques including Kalman filtering; and 
using a trained second machine learning model to localize and segment the reference line in the virtual representation; and
determining content damage information based on the reference line, the content damage information indicative of the contents damaged in the physical scene.

2.	(Currently Amended) The method of claim 1, wherein obtaining the virtual representation further includes: obtaining [[the]] a collection of images of the physical scene.

3.	(Currently Amended) The method of claim 1, wherein obtaining the virtual representation further includes: generating [[the]] a three-dimensional (3D) digital model of the physical scene.

18.	(Currently Amended) A non-transitory computer-readable medium comprising instructions that, when executed by one or more processors, cause operations comprising:
obtaining a virtual representation of a physical scene in an indoor environment, wherein the virtual representation:
comprises a textured or untextured three-dimensional mesh with vertices connected by edges, defining triangular or quadrilateral planar faces, wherein the vertices and the faces each separately comprise position, color, and surface normal information;


extracting data items from the virtual representation with a trained first machine learning model, wherein the data items correspond to contents in the physical scene;
determining a reference line in the virtual representation, the reference line indicative of a vertical extent of a damage in the physical scene, the reference line is determined by:
line detection or line fitting, where edges are detected in the virtual representation using image processing methods including Canny edge detection, and/or Sobel filtering and lines are fit to the edges using one or more line fitting algorithms, 
template matching with predesigned image templates that match a typical reference line, wherein a detected line is filtered and tracked in continuous frames of multiple images using techniques including Kalman filtering; and 
using a trained second machine learning model to localize and segment the reference line in the virtual representation; and
determining content damage information based on the reference line, the content damage information indicative of the contents damaged in the physical scene.

19.	(Currently Amended) The computer-readable medium of claim 18, wherein obtaining the virtual representation further includes:
obtaining [[the]] a collection of images of the physical scene or generating [[the]] a three-dimensional (3D) digital model of the physical scene.

24.	(Currently Amended) A system comprising:
a computer system comprising one or more processors programmed with computer program instructions that, when executed, cause operations comprising:
obtaining a virtual representation of a physical scene in an indoor environment, wherein the virtual representation:
comprises a textured or untextured three-dimensional mesh with vertices connected by edges, defining triangular or quadrilateral planar faces, wherein the vertices and the faces each separately comprise position, color, and surface normal information;


extracting data items from the virtual representation with a trained first machine learning model, wherein the data items correspond to contents in the physical scene;
determining a reference line in the virtual representation, the reference line indicative of a vertical extent of a damage in the physical scene, the reference line is determined by:
line detection or line fitting, where edges are detected in the virtual representation using image processing methods including Canny edge detection, and/or Sobel filtering and lines are fit to the edges using one or more line fitting algorithms, 
template matching with predesigned image templates that match a typical reference line, wherein a detected line is filtered and tracked in continuous frames of multiple images using techniques including Kalman filtering; and 
using a trained second machine learning model to localize and segment the reference line in the virtual representation; and
determining content damage information based on the reference line, the content damage information indicative of the contents damaged in the physical scene.

25.	(Currently Amended) The system of claim 24, wherein obtaining the virtual representation further includes:
obtaining [[the]] a collection of images of the physical scene or generating [[the]] a three-dimensional (3D) digital model of the physical scene.

29.	(Cancelled) 

30.	(Currently Amended) The method of claim 1, wherein the virtual representation comprises [[the]] a three-dimensional digital model generated based on [[the]] a collection of images or video data of the physical scene, and wherein: 
each of the images in the collection of images or the video data comprises a posed RBG-D image, with the collection of images having a form of a collection of depth maps the with the pose information;
RGB-D images include camera intrinsic information comprising an extrinsic matrix or an intrinsic matrix, the extrinsic matrix comprising a representation of a rigid-body transformation between a fixed 3D Cartesian coordinate system defining a space of a virtual world and a 3D Cartesian coordinate system defining that of a real world from a viewpoint of a specific camera, the intrinsic matrix comprising a representation of physical attributes of a real camera comprising focal length, principal point, and skew, the pose information comprising a pose matrix, the pose matrix comprising a representation of a camera's relative or absolute orientation in the virtual world, comprising a 3-degree-of-freedom rotation of the camera and a 3-degree-of-freedom position in the real world. 


Allowable Subject Matter
Claims 1-28 and 30-31 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding to claim 1, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“ the reference line is determined by:
line detection or line fitting, where edges are detected in the virtual representation using image processing methods including Canny edge detection, and/or Sobel filtering and lines are fit to the edges using one or more line fitting algorithms, 
template matching with predesigned image templates that match a typical reference line, wherein a detected line is filtered and tracked in continuous frames of multiple images using techniques including Kalman filtering; and  
using a trained second machine learning model to localize and segment the reference line in the virtual representation; and
determining content damage information based on the reference line, the content damage information indicative of the contents damaged in the physical scene”.

Regarding to claim 18, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“the reference line is determined by:
line detection or line fitting, where edges are detected in the virtual representation using image processing methods including Canny edge detection, and/or Sobel filtering and lines are fit to the edges using one or more line fitting algorithms, 
template matching with predesigned image templates that match a typical reference line, wherein a detected line is filtered and tracked in continuous frames of multiple images using techniques including Kalman filtering; and  
using a trained second machine learning model to localize and segment the reference line in the virtual representation; and
determining content damage information based on the reference line, the content damage information indicative of the contents damaged in the physical scene”.

Regarding to claim 24, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“the reference line is determined by:
line detection or line fitting, where edges are detected in the virtual representation using image processing methods including Canny edge detection, and/or Sobel filtering and lines are fit to the edges using one or more line fitting algorithms, 
template matching with predesigned image templates that match a typical reference line, wherein a detected line is filtered and tracked in continuous frames of multiple images using techniques including Kalman filtering; and 
using a trained second machine learning model to localize and segment the reference line in the virtual representation; and
determining content damage information based on the reference line, the content damage information indicative of the contents damaged in the physical scene”.

Claims 2-17 and 30-31 are allowed due to dependency of claim 1. Claims 19-23 are allowed due to dependency of claim 18. Claims 25-28 are allowed due to dependency of claim 24.
Closest Reference Found
	Closest prior art made of record regards the Examiner’s 103 rejection include Mccormac (US 20190147220 A1) in view of Gurenko (US 20150073834 A1), in view of Nelson (US 20170221152 A1), and further in view of Lee (US 20200151963 A1) either alone or in combination, fails to anticipate or render obvious the limitations required in the claim or the claim as a whole as mentioned above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630. The examiner can normally be reached 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI TAO SUN/Primary Examiner, Art Unit 2616